DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 02/25/2020.
Status of the claims
Claims 1-20 are currently pending for examination
.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,599,699. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitations.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as following:
Instant application 16/800159			U.S. Patent No. 10,599,699
Claim 1	-3	Similar to			Claim 1
Claim 4						claim 2
Claim 5						claim 3
Claim 6						claim 4
Claim 7						claim 5
Claim 8, 9, 10					claim 10
Claim 11					claim 11
Claim 12					claim 14
Claim 13					claim 12
Claim 14					claim 13, 15
Claim 15, 16, 17				claim 6

Claim 19					claim 8
Claim 20					claim 9

1. A computer-implemented method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, comprising: 

receiving feedback regarding a content item presented to a user; 

identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository;

 determining, based on the probabilistic topic model, the unstructured text content is related to a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics; 

applying a first weight to each topic related to the quality of the content item; 

applying a second weight to each topic not related to the quality of the content item;

 ranking the content item based on the first weight and the second weight; and 

presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item. 2. The computer-implemented method of claim 1, further comprising evaluating structured feedback providing an indication of an experience of the user relative to the content item. 3. The computer-implemented method of claim 2, wherein ranking the content item is based further on the structured feedback. 4. The computer-implemented method of claim 2, wherein the structured feedback comprises either 

identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users; selecting content items regarding the trending topic; and presenting the selected content items regarding the trending topic to users. 7. The computer-implemented method of claim 1, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM). 8. A system, comprising: one or more processors; and a memory comprising instructions that, when executed on the one or more processors, cause the system to perform a method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, the method comprising:

 receiving feedback regarding a content item presented to a user; 

identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository;

 determining, based on the probabilistic topic model, the unstructured text content is related to a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics; 
applying a first weight to each topic related to the quality of the content item; 

applying a second weight to each topic not related to the quality of the content item; and 



 identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users;

 selecting content items regarding the trending topic; and presenting the selected content items regarding the trending topic to users. 14. The system of claim 8, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM). 15. A computer-implemented method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, comprising:

 receiving feedback comprising a comment, a review, or a survey regarding a content item presented to a user; 

identifying, based on a probabilistic topic model generated from a content repository associated 

 determining, based on the probabilistic topic model, the unstructured text content is related to a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics; 

applying a first weight to each topic related to the quality of the content item; 

applying a second weight to each topic not related to the quality of the content item; 

ranking the content item based on the first weight and the second weight; and 

presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item. 16. The computer-implemented method of claim 15, further comprising evaluating structured feedback providing an indication of an experience of the user relative to the content item. 17. The computer-implemented method of claim 16, wherein ranking the content item is based further on the structured feedback. 18. The computer-implemented method of claim 16, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item. 19. The computer-implemented method of claim 15, wherein the unstructured text content is evaluated using natural language processing. 20. The computer-implemented method of claim 15, further comprising: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content; identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users; 



 presenting the selected content items regarding the trending topic to users.



receiving feedback regarding a content item presented to a user;
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository;
determining, based on the probabilistic topic model, the unstructured text content is related to quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic;
evaluating structured feedback providing an indication of an experience of the user relative to the content item;
determining user sentiment of the content item based on the unstructured text content and structured feedback;
adjusting a ranking of the content item based on the user sentiment, wherein adjusting the ranking of the content item comprises:
applying a first weight to each topic related to the quality of the content item; applying a second weight to each topic not related to the quality of the content item; and
ranking the content item based on the first weight and the second weight; and presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the user sentimen
2.     The computer-implemented method of Claim 1, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item.
3.     The computer-implemented method of Claim 1, wherein the unstructured text content is evaluated using natural language processing to determine a quality of an experience of the user relative to the content item.
4.     The computer-implemented method of Claim 1, further comprising: evaluating feedback from a plurality of other users regarding content items associated with
a first topic of the plurality of topics referenced in the unstructured text content;
identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users;
selecting content items regarding the trending topic; and
presenting the selected content items regarding the trending topic to users.
5.     The computer-implemented method of Claim 1, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM).
6.     A computer-readable storage medium storing instructions, which when executed on a processor, perform an operation for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, the operation comprising:
receiving feedback regarding a content item presented to a user;
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content 
determining, based on the probabilistic topic model, the unstructured text content is related to quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic;
evaluating structured feedback providing an indication of an experience of the user relative to the content item;
determining user sentiment of the content item based on the unstructured text content and structured feedback;
adjusting a ranking of the content item based on the user sentiment, wherein adjusting the ranking of the content item comprises:
applying a first weight to each topic related to the quality of the content item;
applying a second weight to each topic not related to the quality of the content item; and
ranking the content item based on the first weight and the second weight; and presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item adjusted based on the user sentimen
7     The computer-readable storage medium of Claim 6, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item.
8.     The computer-readable storage medium of Claim 6, wherein the unstructured text content is evaluated using natural language processing to determine a quality of an experience of the user relative to the content item.
9.     The computer-readable storage medium of Claim 6, the operation further comprising:

identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users;
selecting content items regarding the trending topic; and
presenting the selected content items regarding the trending topic to users.
10.     A    system,    comprising:
a processor; and
a memory containing a program which, when executed on the processor, performs an operation for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, the operation comprising:
receiving feedback regarding a content item presented to a user; identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository;
determining, based on the probabilistic topic model, the unstructured text content is related to quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic;
evaluating structured feedback providing an indication of an experience of the user relative to the content item;
determining user sentiment of the content item based on the unstructured text content and structured feedback;

applying a first weight to each topic related to the quality of the content
item;
applying a second weight to each topic not related to the quality of the
content item; and
ranking the content item based on the first weight and the second weight;
and
presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item adjusted based on the user sentiment.
11.     The system of Claim 10, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item.
12.     The system of Claim 10, the operation further comprising:
evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content;
identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users;
selecting content items regarding the trending topic; and
presenting the selected content items regarding the trending topic to users.
13.     The computer-readable storage medium of Claim 6, wherein the probabilistic topic model is a 
14.     The system of Claim 10, wherein the unstructured text content is evaluated using natural language processing to determine a quality of an experience of the user relative to the content item.
15.     The system of Claim 10, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 20170124174, hereafter Starr) in view of Lin et al. (US 9268851, hereafter Lin).

Regarding claim 1, Starr discloses: A computer-implemented method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, comprising: 
receiving feedback regarding a content item presented to a user (Starr [0079] discloses: provide feedback); 
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository (Starr [0029] discloses: system can use a probabilistic model to determine whether content within an electronic text document matches, or has a likelihood of matching, one of the predetermined topics. For example, the content management system can employ a frequentist approach and/or Latent Dirichlet Allocation (LDA) within the probabilistic model to estimate correlations between a portion of content in an electronic text document and other content in the electronic text document, or content in other electronic text documents; [0137] discloses: identifying one or more topics that potentially relate to the plurality of content items includes accessing one or more topics stored in a database); 
determining, based on the probabilistic topic model, the unstructured text content is related to a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics (Starr [0069] discloses: using the topic correlation scores, the topic assigner 218 can also compare association strengths for a text response among corresponding topics. For example, the topic assigner 218 may determine that a text response is associated with three different topics. The topic assigner 218 can compare the topic correlation scores for the three topics and identify which topic has the highest topic correlation score. In the case that the topic assigner 218 assigns text responses to only one topic or selects a primary topic for a text response, the topic assigner 218 can select the topic having the highest topic correlation score); 
applying a first weight to each topic related to the quality of the content item (Star [0069] discloses: the topic assigner 218 can select the topic having the highest topic correlation score, the topic assigner 218 can identify and report the topic to which the text response best corresponds, such as in the topic assignment report, the topic assigner 218 can include each topic to which a text response corresponds (i.e., has a topic correlation score above a threshold) in the topic assignment report); 
However, Starr didn’t disclose, but Lin discloses: applying a second weight to each topic not related to the quality of the content item (Lin [C9, L45-50]] discloses: the lower-valued topics when the value threshold is not exceed for content ranking); 
ranking the content item based on the first weight and the second weight (Lin [C10L3-6] discloses: incorporates the ranking scores of the content’s latent topics into the overall content ranking scores); and presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the (Lin [C10L3-6] discloses: returns the search results based on the assigned values).
Starr as modified and Lin are analogous art because they are in the same field of endeavor, classifying topics. It would have been obvious to one of ordinary skill in the art, at the time of filling to modify Starr, to include the teaching of Lin, in order ranking content. The suggestion/motivation to combine is for ranking content based on performance data of prior users of the content.

Regarding claim 2, Starr as modified discloses: The computer-implemented method of claim 1, further comprising evaluating structured feedback providing an indication of an experience of the user relative to the content item (Starr [0079] discloses: upon a respondent receiving an open-ended question asking the respondent about his or her experience with a product, the respondent may provide feedback in the form of a text response). 
Regarding claim 5, Starr as modified discloses:  The computer-implemented method of claim 1, wherein the unstructured text content is evaluated using natural language processing (Starr [0068] discloses: the topic assigner 218 uses probabilistic language model probabilities in addition with other factors to determine which topic or topics to assign to a text response). 
Regarding claim 6, Starr as modified discloses:  The computer-implemented method of claim 1, further comprising: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content;
 identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users (Starr [0107] discloses: identify the trend and provide the topic of food quality); 
selecting content items regarding the trending topic and presenting the selected content items regarding the trending topic to users (Starr [0109] discloses: display only a limited number of suggested topics within the results dashboard. For example, the content management system 106 may display only suggested topics that meet a threshold correlation strength or relevance. In other cases, the content management system 106 may display a limited number of suggested topics). 
Regarding claim 7, Starr as modified discloses:  The computer-implemented method of claim 1, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM) (Starr [0114] discloses: Latent Dirichlet Allocation (LDA)). 
Regarding claim 8, Starr as modified discloses:  A system, comprising: one or more processors; and a memory comprising instructions that, when executed on the one or more processors (Starr [0151]), cause the system to perform a method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, the method comprising: 
receiving feedback regarding a content item presented to a user (Starr [0079] discloses: provide feedback); 
identifying, based on a probabilistic topic model generated from a content repository associated with the software application, a plurality of topics referenced in unstructured text content included in the feedback, wherein the content item is selected from the content repository (Starr [0029] discloses: system can use a probabilistic model to determine whether content within an electronic text document matches, or has a likelihood of matching, one of the predetermined topics. For example, the content management system can employ a frequentist approach and/or Latent Dirichlet Allocation (LDA) within the probabilistic model to estimate correlations between a portion of content in an electronic text document and other content in the electronic text document, or content in other electronic text documents; [0137] discloses: identifying one or more topics that potentially relate to the plurality of content items includes accessing one or more topics stored in a database); 
determining, based on the probabilistic topic model, the unstructured text content is related to a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics (Starr [0069] discloses: using the topic correlation scores, the topic assigner 218 can also compare association strengths for a text response among corresponding topics. For example, the topic assigner 218 may determine that a text response is associated with three different topics. The topic assigner 218 can compare the topic correlation scores for the three topics and identify which topic has the highest topic correlation score. In the case that the topic assigner 218 assigns text responses to only one topic or selects a primary topic for a text response, the topic assigner 218 can select the topic having the highest topic correlation score); 
applying a first weight to each topic related to the quality of the content item (Star [0069] discloses: the topic assigner 218 can select the topic having the highest topic correlation score, the topic assigner 218 can identify and report the topic to which the text response best corresponds, such as in the topic assignment report, the topic assigner 218 can include each topic to which a text response corresponds (i.e., has a topic correlation score above a threshold) in the topic assignment report); 
applying a second weight to each topic not related to the quality of the content item; and
However, Starr didn’t disclose, but Lin discloses: applying a second weight to each topic not related to the quality of the content item (Lin [C9, L45-50]] discloses: the lower-valued topics when the value threshold is not exceed for content ranking); 
ranking the content item based on the first weight and the second weight (Lin [C10L3-6] discloses: incorporates the ranking scores of the content’s latent topics into the overall content ranking scores); and presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item (Lin [C10L3-6] discloses: returns the search results based on the assigned values).
Starr as modified and Lin are analogous art because they are in the same field of endeavor, classifying topics. It would have been obvious to one of ordinary skill in the art, at the time of filling to modify Starr, to include the teaching of Lin, in order ranking content. The suggestion/motivation to combine is for ranking content based on performance data of prior users of the content. 
Regarding claim 9, Starr as modified discloses:  The system of claim 8, wherein the method further comprises evaluating structured feedback providing an indication of an experience of the user relative to the content item (Starr [0079] discloses: upon a respondent receiving an open-ended question asking the respondent about his or her experience with a product, the respondent may provide feedback in the form of a text response).
Regarding claim 12, Starr as modified discloses:  The system of claim 8, wherein the unstructured text content is evaluated using natural language processing (Starr [0068] discloses: the topic assigner 218 uses probabilistic language model probabilities in addition with other factors to determine which topic or topics to assign to a text response).  
Regarding claim 13, Starr as modified discloses:  The system of claim 8, wherein the method further comprises: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content; 
identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users (Starr [0107] discloses: identify the trend and provide the topic of food quality); 
selecting content items regarding the trending topic and presenting the selected content items regarding the trending topic to users (Starr [0109] discloses: display only a limited number of suggested topics within the results dashboard. For example, the content management system 106 may display only suggested topics that meet a threshold correlation strength or relevance. In other cases, the content management system 106 may display a limited number of suggested topics). 
Regarding claim 14, Starr as modified discloses:  The system of claim 8, wherein the probabilistic topic model is a Latent Dirichlet Allocation (LDA) model or a correlated topics model (CTM) (Starr [0114] discloses: Latent Dirichlet Allocation (LDA)). 
Regarding claim 15, Starr as modified discloses: A computer-implemented method for adjusting a ranking of information content of a software application presented to a user based on voice-of-customer feedback, comprising: 
receiving feedback comprising a comment, a review, or a survey regarding a content item presented to a user (Starr [0079] discloses: provide feedback); 
(Starr [0029] discloses: system can use a probabilistic model to determine whether content within an electronic text document matches, or has a likelihood of matching, one of the predetermined topics. For example, the content management system can employ a frequentist approach and/or Latent Dirichlet Allocation (LDA) within the probabilistic model to estimate correlations between a portion of content in an electronic text document and other content in the electronic text document, or content in other electronic text documents; [0137] discloses: identifying one or more topics that potentially relate to the plurality of content items includes accessing one or more topics stored in a database); 
determining, based on the probabilistic topic model, the unstructured text content is related to a quality of the content item by separating each of the plurality of topics in the unstructured text content using metadata associated with each identified topic of the plurality of topics (Starr [0069] discloses: using the topic correlation scores, the topic assigner 218 can also compare association strengths for a text response among corresponding topics. For example, the topic assigner 218 may determine that a text response is associated with three different topics. The topic assigner 218 can compare the topic correlation scores for the three topics and identify which topic has the highest topic correlation score. In the case that the topic assigner 218 assigns text responses to only one topic or selects a primary topic for a text response, the topic assigner 218 can select the topic having the highest topic correlation score); 
applying a first weight to each topic related to the quality of the content item(Star [0069] discloses: the topic assigner 218 can select the topic having the highest topic correlation score, the topic assigner 218 can identify and report the topic to which the text response best corresponds, such as in the topic assignment report, the topic assigner 218 can include each topic to which a text response corresponds (i.e., has a topic correlation score above a threshold) in the topic assignment report); 
However, Starr didn’t disclose, but Lin discloses: applying a second weight to each topic not related to the quality of the content item (Lin [C9,L45-50]] discloses: the lower-valued topics when the value threshold is not exceed for content ranking); 
Lin [C10L3-6] discloses: incorporates the ranking scores of the content’s latent topics into the overall content ranking scores); and presenting on a user interface of another user a selection of search results that include the content item, wherein a position of the content item within the selection of search results is based on the ranking of the content item (Lin [C10L3-6] discloses: returns the search results based on the assigned values).
Starr as modified and Lin are analogous art because they are in the same field of endeavor, classifying topics. It would have been obvious to one of ordinary skill in the art, at the time of filling to modify Starr, to include the teaching of Lin, in order ranking content. The suggestion/motivation to combine is for ranking content based on performance data of prior users of the content.
 
Regarding claim 16, Starr as modified discloses:  The computer-implemented method of claim 15, further comprising evaluating structured feedback providing an indication of an experience of the user relative to the content item (Starr [0079] discloses: upon a respondent receiving an open-ended question asking the respondent about his or her experience with a product, the respondent may provide feedback in the form of a text response).
Regarding claim 19, Starr as modified discloses:  The computer-implemented method of claim 15, wherein the unstructured text content is evaluated using natural language processing (Starr [0068] discloses: the topic assigner 218 uses probabilistic language model probabilities in addition with other factors to determine which topic or topics to assign to a text response). 
Regarding claim 20, Starr as modified discloses:  The computer-implemented method of claim 15, further comprising: evaluating feedback from a plurality of other users regarding content items associated with a first topic of the plurality of topics referenced in the unstructured text content;
 identifying the first topic of the plurality of topics as a trending topic based on the feedback from the plurality of other users (Starr [0107] discloses: identify the trend and provide the topic of food quality);; 
(Starr [0109] discloses: display only a limited number of suggested topics within the results dashboard. For example, the content management system 106 may display only suggested topics that meet a threshold correlation strength or relevance. In other cases, the content management system 106 may display a limited number of suggested topics). 

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (US 20170124174, hereafter Starr) in view of Lin et al. (US 9268851, hereafter Lin) in view of Grigorash et al. (US 20130317891, hereafter Grigorash).

Regarding claim 3, Starr as modified discloses: The computer-implemented method of claim 2, wherein ranking the content item is based further on the structured feedback (Grigorash [0036] discloses the rating and weighted ratings can based on a different number of stars, and/or other visual representations can be used to show the relative rankings of items. The ratings can also be presented numerically). 
Starr as modified and Grigorash are analogous art because they are in the same field of endeavor, rating contents. It would have been obvious to one of ordinary skill in the art, at the time of filling to modify Starr, to include the teaching of Grigorash, in order to accomplish rating content include to generate a weighting coefficient that modifies the rating as a function of a difference between a number of votes collected. The suggestion/motivation to combine is for rating contents can also receive a confidence score that indicate a reliability or usefulness of the rating.
Regarding claim 4, Starr as modified discloses:  The computer-implemented method of claim 2, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item (Grigorash [0028] discloses: a positive or negative rating or a thumbs up. Thumbs down rating). 

(Grigorash [0036] discloses the rating and weighted ratings can based on a different number of stars, and/or other visual representations can be used to show the relative rankings of items. The ratings can also be presented numerically). Starr as modified and Grigorash are analogous art because they are in the same field of endeavor, rating contents. It would have been obvious to one of ordinary skill in the art, at the time of filling to modify Starr, to include the teaching of Grigorash, in order to accomplish rating content include to generate a weighting coefficient that modifies the rating as a function of a difference between a number of votes collected. The suggestion/motivation to combine is for rating contents can also receive a confidence score that indicate a reliability or usefulness of the rating. 
Regarding claim 11, Starr as modified discloses: The system of claim 9, wherein the structured feedback comprises either an up vote or a down vote or a star rating that indicates whether the user approves or disapproves of the content item (Grigorash [0028] discloses: a positive or negative rating or a thumbs up.thumbs down rating). 
Regarding claim 17, Starr as modified discloses:  The computer-implemented method of claim 16, wherein ranking the content item is based further on the structured feedback (Grigorash [0036] discloses rating and weighted ratings can based on a different number of stars, and/or other visual representations can be used to show the relative rankings of items. The ratings can also be presented numerically). Starr as modified and Grigorash are analogous art because they are in the same field of endeavor, rating contents. It would have been obvious to one of ordinary skill in the art, at the time of filling to modify Starr, to include the teaching of Grigorash, in order to accomplish rating content include to generate a weighting coefficient that modifies the rating as a function of a difference between a number of votes collected. The suggestion/motivation to combine is for rating contents can also receive a confidence score that indicate a reliability or usefulness of the rating.
(Grigorash [0028] discloses: a positive or negative rating or a thumbs up.thumbs down rating). 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161